UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6638


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PEDRO CAMACHO-CASTILLO,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:12-cr-00971-RBH-2)


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pedro Camacho-Castillo, Appellant Pro Se. Robert Nicholas Bianchi, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

      Pedro Camacho-Castillo appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction under Amendment 782 to the

Sentencing Guidelines. We affirm.

      In this case the district court correctly found that Amendment 782 would not lower

Camacho-Castillo’s Guidelines range because Camacho-Castillo’s Guidelines range was

calculated using the 2014 Guidelines, which included the changes to the Drug Quantity

Table made by Amendment 782.         Moreover, the district court sentenced Camacho-

Castillo pursuant to a Fed. R. Crim. P. 11(c)(1)(C) plea agreement, and the record makes

clear that the sentence was not based on the Guidelines range. See United States v. May,

855 F.3d 271, 276–77 (4th Cir. 2017), cert. denied, No. 17-142, 2017 WL 3219499 (U.S.

Oct. 2, 2017). Accordingly, Camacho-Castillo is not eligible for a sentence reduction

under Amendment 782, and we affirm the district court’s denial of his § 3582(c)(2)

motion. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2